Title: From John Adams to the President of Congress, 8 September 1783
From: Adams, John
To: President of Congress


          Sir
            Paris Septr. 8th. 1783.
          Yesterday morning, Mr. Jay informed me, that Dr. Franklin had recieved, & soon afterwards the Dr. put into my hands the Resolution of Congress of the first of May, ordering Commission and Instructions to be prepared to those Gentlemen and myself, for making a Treaty of Commerce with Great Britain. This Resolution, with your Excellency’s Letter, arrived very seasonably, as Mr. Hartley was setting off for London, with Information from Us that our Powers were executed.
          I am very sensible of the Honor that is done me by this Resolution of Congress, & of the great Importance of the Business committed to our Care, & shall not therefore hesitate to take a part in it. I can attend to this Business, and at the same time have some Care of your Affairs in Holland— And in Case the present Loan should be full, in the Course of the next Winter I can open a new one, either by going to Amsterdam, or by having the Obligations sent to me, in Paris to be signed. In this way there will be no additional Expence to the Publick, as I have informed Mr. Dumas that there must be no Expence made at the Hague on my Account, or on account of Congress, but that all his Expences must be borne by himself, or he must at least settle them with Congress. I have so much regard for this Gentleman, and such an opinion of his Worth & Merit, that I cannot but recommend him upon this Occasion to Congress for the Commission of Secretary of that Legation: But as œconomy is & ought to be carefully attended to, I presume not to point out the Salary which will be proper. There are so many ways of pillaging public Men in Europe, that it will be difficult for Congress to concieve the Expences which are unavoidable in these Countries.— If the principle of œconomy should restrain Congress from sending Ministers to Vienna, Petersbourg, Copenhagen & Lisbon, they will probably send a Commission to Paris to negotiate Treaties there—because I think it will appear to be of great Importance, both in a political & commercial light, to have Treaties with those Powers. If this should be the Case, as three of Us shall be now obliged to attend at Paris the tedious Negotiation with England, we can all at the same time & with the same Expence attend to the Negotiations with the other Powers, which will afford to all an Opportunity of throwing in any hints which may occur for the public good, & will have a much better Appearance in the Eyes of Europe & America. I do not hesitate therefore to request, that if such a Commission, or Commissions should be sent, that all your Ministers in Europe may be inserted in it. If the Arrangement should make any difficulty in America, it will make none with me— For altho’ I think there was good Reason for the Order in which the Names stand in the new Commission for Peace, & in the Resolution for a new Commission for a Treaty of Commerce; that Reason will not exist in any future Commission.
          Mr. Hartley’s Powers are sufficient to go through the Negotiations with Us, and I suppose it will be chiefly conducted at Paris— Yet we may all think it proper to make a Tour to London for a few Weeks, especially in Case any material Obstacle should arise. We are told, that such a Visit would have a good Effect at Court and with the Nation—At least, it seems clear it would do no Harm.
          With the greatest Respect & Esteem, I have / the honor to be, / Sir, / your most obedient and / most humble Servant.
          John Adams.
        